Citation Nr: 0433463	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-23 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active duty service from June 1967 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and February 2003 rating 
determinations by a regional office (RO) of the Department of 
Veterans Affairs (VA).  In July 2004, the veteran appeared at 
a Board videoconference hearing.

This matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Of record is a May 2004 report from a private psychologist 
suggesting a possible worsening of the veteran's PTSD 
symptoms.  At the July 2004 Board hearing, the veteran 
testified that his PTSD symptoms had become much worse since 
the last VA examination performed in September 2002.  While a 
new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).

Of record is a May 2004 letter from Mary Harsh, Ph.D. to the 
effect that she has been treating the veteran in private 
practice sine March 2004.  In view of the need to return the 
case for a VA examination, an attempt must be made to obtain 
any of Dr. Harsh's treatment records which are not already of 
record. 

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO should, after obtaining the 
proper authorization from the veteran, 
obtain and associate with the claims file 
copies of all treatment records (not 
already of record) documenting treatment 
by Mary Marsh, Ph.D., at Cornerstone 
Counseling, 34 West 6th Avenue, Ste. 2c, 
Helena, MT, 59601.  

2.  The RO should arrange for a VA 
examination to determine the nature and 
severity of the veteran's PTSD.  The 
claims folder must be made available for 
review.  All appropriate tests and 
studies should be performed and all 
findings should be reported in detail to 
allow for rating the PTSD under VA's 
diagnostic criteria..  The examiner is 
requested to assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) only as it 
relates to the veteran's service-
connected PTSD or other psychiatric 
disability that the examiner finds is 
related to PTSD.  The examiner should 
also provide an opinion as to the effect 
of the PTSD on the veteran's ability to 
obtain and retain substantially gainful 
employment.  

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




